Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 20 January 2022. Claims 1-16 are pending and have been considered below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 5, 6, 7, 9, 10 includes the term “control unit”.
Claims 2-4, 8-10, that each depends from Claim 1, also include the term “control unit”, as they include all of the limitations of independent Claim 1.
Claim 7 includes the term “setting unit”.
Claim 11 includes the term acquisition unit and the term “generation unit”.
Claims 12-13, that each depends from Claim 11, also include the term “generation unit”, as they include all of the limitations of independent Claim 11.
Claim 16 includes the term each unit of the information processing apparatus according to claim 1.

Applicant’s specification includes sufficient structure for the associated function of each term.  For example, Figure 2 of Applicant’s drawings provides sufficient structure in a hardware platform.  Furthermore, Figures 5-9, 26-29 provide flow diagrams describing algorithms for accomplishing the functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7-8, 11-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 9,306,894 B1) in view of Ladouceur et al. (US 2012/0001748 A1).

Claim 1. Anderson discloses an information processing apparatus comprising at least one memory and at least one processor which function as: 
a display control unit configured to perform control to display a window … , a system console is displayed (C 3, L 9-13); and 
a control unit configured to perform control to, in response to execution of a particular operation corresponding to an operation to provide an instruction for execution of a particular process, display a predefined display content while displaying the window without executing the particular process, an application may request a resource (C 5, L 63-65), a message regarding the requested resource may displayed in the system console window (C 7, L 40-43), 
the predetermined display item indicates that processing latency is ongoing, the message displayed on the system console may be a message indicating that a delay period threshold has been exceeded after the resource has been requested, but either the resource or the requesting application malfunctioned (C 5, L 5-13).  

Anderson does not disclose a display control unit configured to … display a window displayed by application software; wherein the control unit is further configured to perform control to, in response to occurrence of the particular operation, display a predetermined display item for a predetermined time before displaying the predefined display content and then display the predefined display content, as disclosed in the claims.  However, in the same field of invention, Ladouceur discloses some alerts may be presented by the operating system using alerts or messages that are designed for maximum perception (e.g., messages that interrupt the user's operation of the mobile device 100) by users of the mobile device while other alerts are presented by the visual supplement module 148 to have limited or no conscious perception by a user (e.g., subliminal messages) (P 0080) priming information, about forecast information to be displayed, is displayed for a specified duration (P 0081) while the user is interacting with an application, then, when the specified duration has expired (P 0082) the forecast supplemental information is displayed, which may include a hint for the user in operating an application (P 0083) then, after the predetermined amount of time expired, the forecast information is displayed (P 0084) for example, to aid the user in completing a form in which the user is inputting information (P 0092) an application is displayed on the screen of a device and a notification regarding further information about the application is momentarily displayed for a specified duration (P 0095, 0101) for conspicuous perception (P 0097).  Therefore, considering the teachings of Anderson and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a display control unit configured to … display a window displayed by application software; wherein the control unit is further configured to perform control to, in response to occurrence of the particular operation, display a predetermined display item for a predetermined time before displaying the predefined display content and then display the predefined display content with the teachings of Anderson with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data.
	
Claim 2. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, and Ladouceur further discloses the notification of information that is forecast to be displayed is presented for a predetermined period of time (P 0082) then, after the predetermined amount of time expired, the forecast information is displayed (P 0084).  It is clear that the only factor in determining when to present the forecast information is that the time for displaying the notification has expired, and not the processing time required for displaying the forecast information.  Therefore, considering the teachings of Anderson and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the control unit is further configured to perform control to display the predefined display content after waiting for the predetermined time to elapse after the particular operation is performed regardless of a processing time required for displaying the predefined display content with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data.

Claim 4. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, and Ladouceur further discloses a user is inputting data into input fields in a UI and when the user delays interaction beyond a defined time, the system displays a notification to the user that remains displayed for a predetermined period of time (P 0092).  It is clear that the only factor in determining when to present the forecast information is that the time for displaying the notification has expired, and not the processing time required for displaying the forecast information.  Therefore, considering the teachings of Anderson and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the particular operation is an operation performed on a particular window component displayed in the window with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data.

Claim 7. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, and Ladouceur further discloses, 
the duration of visual presentation (priming information) for messages and alerts may be varied by configuring a setting (P 0039) a determination is made whether priming information is to be displayed for a specific alert (P 0085), wherein the at least one memory and the at least one processor further function as a setting unit configured to set a setting regarding the predetermined time or the display of the predetermined display item in accordance with a user operation, wherein the control unit is further configured to perform control to, 
display attributes of the priming message may be set, including masking, transparency, color select, etc (P 0082) and the display time can be set to a specified value or less, meaning between 0 and a value greater than zero (P 0082), when the predetermined time is set to zero by the setting unit or the predetermined display item is set to be hidden, display the predefined display content in response to the particular operation being performed while displaying the window by neither displaying the predetermined display item nor waiting for the predetermined time to elapse.  It is clear that display parameters for a priming message may be set such that no priming message is displayed for specified conditions.  Therefore, considering the teachings of Anderson and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the at least one memory and the at least one processor further function as a setting unit configured to set a setting regarding the predetermined time or the display of the predetermined display item in accordance with a user operation, wherein the control unit is further configured to perform control to when the predetermined time is set to zero by the setting unit or the predetermined display item is set to be hidden, display the predefined display content in response to the particular operation being performed while displaying the window by neither displaying the predetermined display item nor waiting for the predetermined time to elapse.  It is clear that display parameters for a priming message may be set such that no priming message is displayed for specified conditions with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data.

Claim 8. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, and Ladouceur further discloses the duration of visual presentation (priming information) for messages and alerts may be varied by configuring a setting (P 0039).  Therefore, considering the teachings of Anderson and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the predetermined time is user settable with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data.

Note: In the combination of Ladouceur with Anderson, the console window would be the claimed second window, and the alert message of Ladouceur would be the claimed first window, as in Ladouceur, an alert is displayed, and then a user may display supplemental information about the application in a second window.

Claim 11. Anderson discloses an information processing apparatus comprising at least one memory and at least one processor which function as: 
an acquisition unit configured to acquire definition information in which a display item to be displayed on a first window of an application, a system console is displayed (C 3, L 9-13) a message regarding a requested resource may displayed in the system console window (C 7, L 40-43); and 
a generation unit configured to generate instruction information used for providing an instruction to perform control to display the first window defined by the definition information acquired by the acquisition unit, a message regarding a requested resource may displayed in the system console window (C 7, L 40-43), 
display … a predetermined display item indicating that processing latency is ongoing in response to a particular operation being performed on the first window.  

Anderson does not disclose a procedure of transitioning from the first window to a next second window are defined; display, for a predetermined time, a predetermined display item …, and then cause transition to the second window defined by a procedure of the definition information acquired by the acquisition unit, as disclosed in the claims.  However, in the same field of invention, Ladouceur discloses some alerts may be presented by the operating system using alerts or messages that are designed for maximum perception (e.g., messages that interrupt the user's operation of the mobile device 100) by users of the mobile device while other alerts are presented by the visual supplement module 148 to have limited or no conscious perception by a user (e.g., subliminal messages) (P 0080) a notification of information that is forecast to be displayed is presented for a predetermined period of time (P 0082) then, after the predetermined amount of time expired, the forecast information is displayed (P 0084) an application is displayed on the screen of a device and a notification regarding further information about the application is momentarily displayed for a specified duration (P 0095, 0101) for conspicuous perception (P 0097).  Therefore, considering the teachings of Anderson and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a procedure of transitioning from the first window to a next second window are defined; display, for a predetermined time, a predetermined display item …, and then cause transition to the second window defined by a procedure of the definition information acquired by the acquisition unit with the teachings of Anderson with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data.

Claim 12. Anderson and Ladouceur disclose the information processing apparatus according to claim 11, and Ladouceur further discloses priming information, about forecast information to be displayed, is displayed for a specified duration (P 0081) while the user is interacting with an application, then, when the specified duration has expired (P 0082) the forecast supplemental information is displayed, which may include a hint for the user in operating an application (P 0083) for example, to aid the user in completing a form in which the user is inputting information (P 0092).  The priming and supplemental alerts are for aiding a user in executing the process, but are not actually executing the process.  Therefore, considering the teachings of Anderson and Ladouceur, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the particular operation is an operation corresponding to an operation to provide an instruction for execution of a particular process, and wherein the instruction information is used for providing an instruction to perform control to display the predetermined display item without executing the particular process even when the particular operation is performed and then causing transition to the second window with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data.

Claim(s) 14, 15 is/are directed to control method (of an information processing apparatus) claim(s) similar to the information processing apparatus claim(s) of Claim(s) 1 and 11 and is/are rejected with the same rationale. 

Claim 16 is directed to a computer readable storage medium claim that causes a computer to function as each unit of the information processing apparatus according to claim 1 and is rejected with the same rationale.  

Claim(s) 3, 5, 6, 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 9,306,894 B1) in view of Ladouceur et al. (US 2012/0001748 A1) and further in view of Horvitz (US 2006/0106599 A1).

Claim 3. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, but Anderson does not disclose wherein the predetermined time is a time for virtually reproducing a time required for the particular process, as disclosed in the claims.  However, in the same field of invention, Horvitz discloses associating time information with predictive data and analyzing the time information and determining parameters associated with the predictive data (P 0006) to approximate the amount of delay during transmission of the data, wherein computational delays associated with a predictive model component can be approximated and accounted for when determining whether to deliver time-sensitive predictions to a user interface component with respect to presenting predictive data to a user (P 0007).  Therefore, considering the teachings of Anderson, Ladouceur and Horvitz, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the predetermined time is a time for virtually reproducing a time required for the particular process with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data (Horvitz: P 0007).

Claim 5. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, but Anderson does not disclose wherein the particular process is a process including searching a database, wherein the predefined display content is a display content emulating display of a result of searching the database, and wherein the control unit is further configured to perform control to display the predefined display content without searching the database, as disclosed in the claims.  However, Anderson discloses the requested resource can be a hard-drive (C 4, L 14-16).  Ladouceur discloses messages are stored in a data store (P 0067) the model data server may include databases that store relevant information (P 0073).  In the same field of invention, Horvitz discloses associating time information with predictive data and analyzing the time information and determining parameters associated with the predictive data (P 0006) to approximate the amount of delay during transmission of the data, wherein computational delays associated with a predictive model component can be approximated and accounted for when determining whether to deliver time-sensitive predictions to a user interface component with respect to presenting predictive data to a user (P 0007) retrieving contextual data from internet storage locations delivered to the predictive model that generates predictions of events that may occur in the future as a function of the data received (P 0058).  Therefore, considering the teachings of Anderson, Ladouceur and Horvitz, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the particular process is a process including searching a database, wherein the predefined display content is a display content emulating display of a result of searching the database, and wherein the control unit is further configured to perform control to display the predefined display content without searching the database with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data (Horvitz: P 0007).

Claim 6. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, but Anderson does not disclose wherein the particular process is a process including communicating with the Internet, and wherein the control unit is further configured to perform control to display the predefined display content without communicating with the Internet, as disclosed in the claims.  However, in the same field of invention, Horvitz discloses associating time information with predictive data and analyzing the time information and determining parameters associated with the predictive data (P 0006) to approximate the amount of delay during transmission of the data, wherein computational delays associated with a predictive model component can be approximated and accounted for when determining whether to deliver time-sensitive predictions to a user interface component with respect to presenting predictive data to a user (P 0007) retrieving contextual data from internet storage locations delivered to the predictive model that generates predictions of events that may occur in the future as a function of the data received (P 0058).  The contextual data is delivered from the internet to the predictive model, which is then used to generate predictions of events that may occur in the future as a function of the data received.  Therefore, considering the teachings of Anderson, Ladouceur and Horvitz, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the particular process is a process including communicating with the Internet, and wherein the control unit is further configured to perform control to display the predefined display content without communicating with the Internet with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data (Horvitz: P 0007).

Claim 9. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, but Anderson does not disclose wherein the window is a window displayed as a prototype of the application software, and wherein the control unit is further configured to perform control to, when the particular operation is performed when a window for actual implementation of the application software is being displayed, execute the particular process and perform display based on an execution result of the particular process, as disclosed in the claims.  However, in the same field of invention, Horvitz discloses a predictive model component generates predictions as a function of data from a user interface component (P 0008) the utility of the predictive data can be calculated and used to determine whether or not data to be presented to a user in an actual application is relevant (P 0046).  The predictive model is analogous to the claimed prototype and the determination of the utility, based on the predictive data, is analogous to the actual implementation.  Therefore, considering the teachings of Anderson, Ladouceur and Horvitz, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the window is a window displayed as a prototype of the application software, and wherein the control unit is further configured to perform control to, when the particular operation is performed when a window for actual implementation of the application software is being displayed, execute the particular process and perform display based on an execution result of the particular process with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data (Horvitz: P 0007).

Claim 10. Anderson and Ladouceur disclose the information processing apparatus according to claim 1, but Anderson does not disclose wherein the control unit is further configured to perform control to, in response to a second operation corresponding to an execution instruction of a second process being performed, display a display item for a second time that is longer than the predetermined time without executing the second process and then display a predefined display content emulating display of an execution result of the second process, the second process requires a longer time for processing than the particular process, and the display item indicates that processing latency is ongoing, as disclosed in the claims.  However, Ladouceur discloses low priority alerts may not be presented at the mobile device, medium priority alerts may be presented for limited or no conscious perception by the visual supplement module, and high priority alerts may be presented for maximum perception (e.g., full screen display) (P 0080) the time duration of the priming information message may be varied for possible alerts (P 0085) either or both of the priming information and the supplemental information may be displayed multiple times (P 0086).  In the same field of invention, Horvitz discloses associating time information with predictive data and analyzing the time information and determining parameters associated with the predictive data (P 0006) to approximate the amount of delay during transmission of the data, wherein computational delays associated with a predictive model component can be approximated and accounted for when determining whether to deliver time-sensitive predictions to a user interface component with respect to presenting predictive data to a user (P 0007) the utility of the predictive data can be calculated and used to determine whether or not data to be presented to a user in an actual application is relevant (P 0046) retrieving contextual data from internet storage locations delivered to the predictive model that generates predictions of events that may occur in the future as a function of the data received (P 0058).  Ladouceur may display messages for different durations based on priority and a determination is made whether to display a massage at all, while Horvits discloses that predictive data is used to anticipate future relevance of data to users and then used in actual implementations, i.e. when the predictive data is created, it is analogous to emulating future user relevance.  Therefore, considering the teachings of Anderson, Ladouceur and Horvitz, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the control unit is further configured to perform control to, in response to a second operation corresponding to an execution instruction of a second process being performed, display a display item for a second time that is longer than the predetermined time without executing the second process and then display a predefined display content emulating display of an execution result of the second process, the second process requires a longer time for processing than the particular process, and the display item indicates that processing latency is ongoing with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data (Horvitz: P 0007).

Claim 13. Anderson and Ladouceur disclose the information processing apparatus according to claim 12, but Anderson does not disclose wherein the predetermined time is a time for virtually reproducing a time required for the particular process, as disclosed in the claims.  However, in the same field of invention, Horvitz discloses associating time information with predictive data and analyzing the time information and determining parameters associated with the predictive data (P 0006) to approximate the amount of delay during transmission of the data, wherein computational delays associated with a predictive model component can be approximated and accounted for when determining whether to deliver time-sensitive predictions to a user interface component with respect to presenting predictive data to a user (P 0007).  Therefore, considering the teachings of Anderson, Ladouceur and Horvitz, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the predetermined time is a time for virtually reproducing a time required for the particular process with the teachings of Anderson and Ladouceur with the motivation to analyze time information associated with transmitted data and generate one or more output determinations that relate to presenting predictive data to a user and/or alerting a user of the existence of predictive data to determine if predictive data is outdated and/or determine an order in which to present predictive data (Horvitz: P 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/3/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177